                                                                                  lri\
                                                                            5 rxm
                                                                                  JUN 12 2019    y)
                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Richmond Division


ROBERT CHARLES GERKE,

       Plaintiff,

V.                                                 Civil Action No. 3:19CV147-HEH

DAVID CALL,etal.

       Defendants,


                              MEMORANDUM OPINION
                         (Dismissing Action Without Prejudice)

       By Memorandum Order entered on May 8, 2019,the Court directed Plaintiffto

pay an initial partial filing fee of$6.80 or state under penalty of perjury that he did not

have sufficient assets to pay such a fee within eleven(11)days ofthe date ofentry

thereof. See 28 U.S.C. § 1915(b)(1). Plaintiff has neither paid the initial partial filing fee

nor averred that he cannot pay such a fee. Therefore, Plaintiff is not entitled to proceed

informa pauperis. Plaintiffs disregard ofthe Court's directives warrants dismissal of

the action. Accordingly, the action will be dismissed without prejudice.

       An appropriate Order shall accompany this Memorandum Opinion.



                                                             /s/
                                    HENRY E. HUDSON
Date:'pn                            SENIOR UNITED STATES DISTRICT JUDGE
Richmond, Virginia
